Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2015

                                      No. 04-15-00063-CV

                            IN THE INTEREST OF Z.R.M., child,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 13-11-22140-CV
                         The Honorable Cathy Morris, Judge Presiding

                                         ORDER
        Court reporter Debra Gifford has filed a motion for extension of time until April 6, 2015
to file the record in this appeal from an order terminating parental rights. The record in this
appeal was due February 17, 2015. We previously denied a motion by Gifford that requested an
extension until April 6, explaining to her that she was required to give this appeal priority over
all other work.

        The motion is DENIED. We order Gifford to prepare and file the record immediately.
See TEX. FAM. CODE ANN. § 109.002(a) (West 2014)(appeal in which termination of the parent-
child relationship is in issue is accelerated and takes precedence over all other cases); TEX. R.
APP. P. 28.4(b)(1)(when notice of appeal from order terminating parental rights is filed, court
reporter must immediately commence preparation of record); TEX. R. APP. P. 28.4(b)(2),
35.3(c)(court of appeals may not grant reporter extension of more than ten days at a time or more
than thirty days cumulatively in termination appeal).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court